Case 4:20-cv-009 DIAIED, SAAS MIS dR od COMI 26 pagelp 1

 

FOR-FHE- NORTHERN DISTRICT OF -FEXAS

RHEONDA J. LEARY

 

Plaintiff

Vv

DISCOVER FINANCIAL SERVICES

 

Defendant

COMPLAINT

 

 

DEPUTY CLERK. MY

4-20Cy-979-P

 

Civil Action No.

 

 

Please sec the attached documents.

 

* Attach additional pages as needed.

Date

Signature

Print Name
Address

City, State, Zip

Telephone

08/25/2020

 

s/ Rheonda Leary
Rheonda Leary

 

6260 Skysail Road

 

Fort Worth, TX 76179

(225) 241 - 4300

 

 
 

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DIVISION 4

 

DEPuT Y CLERK AAW.
he p —

CASE NO.

 

RHEONDA J. LEARY, IN THE U.S. DISTRICT COURT
Plaintiff, DIVISION 4, PLACE OF
v. TARRANT COUNTY, TEXAS

DISCOVER FINANCIAL SERVICES.
Defendant. DEMAND FOR JURY TRIAL

 

COMPLAINT
TO THE HONORABLE JUDGE OF SAID COURT:

The Plaintiff brings action for damages upon the Defendant’s violation of the Fair Debt
Collection Practices Act (“FDCPA”), 15 U.S, Code $1692 et seq., and the Telephone Consumer
Protection Act (°TCPA”) under 47 U.S.C. § 227 et seq. Plaintiff seeks to recover statutory damages,

actual damages, punitive damages, and costs.

PARTIES

Plaintiff is RHEONDA J. LEARY a 35 year old natural person, residing in Fort Worth, Texas
which lies within Tarrant County, Texas.

Defendant is DISCOVER FINANCIAL SERVICES, whose headquarters is located at 2500
Lake Cook Road, Riverwoods, Illinois 60015-3851; with an Executive Office of Customer Advocacy at
P.O. Box 17019 Wilmington, Delaware 19850-7019. The Defendant’s products and services include
credit cards, banking, personal loans, student loans, home equity loans, and extends into the debt
consolidation, debt collection, and other financial services. The State of Texas is included within the

Defendant’s servicing area.
Case 4:20-cv-00979-P-BP Document 1 Filed 08/31/20 Page 3of26 PagelD3

 

10.

VENUE
Venue is proper in this Court because Tarrant County, Texas is where Defendant conducts
business and a substantial portion of the events or omissions giving rise to the claims occurred

within the County.

FACTS SUPPORTING CAUSES OF ACTION
The action arises out of Defendant’s attempts to collect upon purported past due credit card bills
(“subject debts”) said to be owed by Plaintiff.
In August 2019, Plaintiff began receiving calls to her cellular phone, (225) XXX-4300, from
Defendant.
At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and operator of
the cellular phone ending in 4300. Plaintiff is and always has been financially responsible for the
cellular phone and its services.
Defendant uses as many as 12 different phone number when calling Plaintiff's cellular phone,
including but not limited to (385) 261-7114 and (614) 758-2308. As well as, blocked telephone
numbers which display as “No Caller ID” or “Unknown” on the cellular phone screen.
Upon information and belief, the above referenced telephone numbers are regularly utilized by
Defendant during its debt collection activities.
On unanswered calls from the Defendant, Plaintiff is left a prerecorded voice message asking that
she return Defendant’s phone calls.
On answered calls from the Defendant, Plaintiff experiences a noticeable pause, listing several
seconds in length, before a live representative begins to speak.
Upon speaking with Defendant’s representative, Plaintiff was informed that the call was an
attempt to collect upon the subject debts.
Plaintiff was confused as to why she was being contacted by Defendant through an automated
system or prerecorded messages as she had never given Defendant permission to do so.

2
 

ll. Plaintiff demanded Defendant stop contacting her cellular phone during her work hours (600am
through 1430pm central standard time) due to the device being heavily utilized to conduct
meetings and trainings for her employment as a result of the COVID-19 worldwide pandemic.
The cellular phone has also been used to provide instructional material for children forced to be
homeschooled as the result COVID-19.

12. Additionally, the 4300 cellular phone number has been listed on the national “Do-Not Call”
registry since June 19, 2019 and registration is attached hereto and marked as “Exhibit 1.”

13. Notwithstanding Plaintiffs demands, Defendant has continued placing repeated and continuous
phone calls to Plaintiff's cellular phone attempting to collect upon the subject debts up until the
filing of the instant action.

14. On multiple occasions, Defendant placed upwards of seven (7) calls on the same day to Plaintiff's
cellular phone and a call log is attached hereto and marked as “Exhibit 2.”

15. Plaintiff has received greater than 85 calls from Defendant and not less than 35 calls since
demanding they stop contacting her cellular phone.

16. Plaintiff has been unfairly and unnecessarily harassed by Defendant’s actions.

17. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not limited
to, invasion of privacy, aggravation that accompanies excessive telephone calis. Emotional
distress, increased risk of personal injury resulting from the distraction caused by the never-
ending calls, increased usage of her telephone services, loss of cellular phone capacity,
diminished cellular phone functionality, decreased battery life on her cellular phone, and
diminished space for data space on her cellular phone.

COUNTI
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
18. Plaintiff repeats and re-alleges paragraphs | through 17 as though fully set forth herein.
19. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the Fair Debt Collection Practices

Act (“FDCPA”).
Case 4:20-cv-00979-P-BP Document 1 Filed 08/31/20 Page5of26 PagelD5

 

20,

21.

22.

23.

24,

20.

26.

ai.

 

Defendant is a “debt collector” as defined by §1692a(6), because it regularly use the mail and/or
telephone to collect, or attempt to collect, delinquent consumer accounts as indicated within the
attached hereto and marked as “Exhibit 3.”
Defendant is engaged in the business of collecting or attempting to collect, directly or indirectly,
defaulted debts owed or due or asserted to be owed or due.
The subject debt is a “debt” as defined by §1692a(5) as it arises out of a transaction due or
asserted to be owed or due to another for personal. Family, or household purposes.
a. Violations of the FDCPA §1692c{a)(1) and §1692d
The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in any
conduct the natural consequence of which is to harass, oppress or abuse any person in connection
with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring or
engaging any person in telephone conversation repeatedly or continuously with intent to annoy,
abuse, or harass any person at the called number.”
Defendant violated §1692c(a\{1) and d(5) when it repeatedly called Plaintiff after being notified
to stop and after being registered on the national “Do-Not Call” registry. The behavior of
systematically calling Plantiff’s phone on a frequent basis without consent and in spite of her
demands was harassing and abusive. The frequent volume of calls shows that Defendant willingly
violated the law and ignored Plaintiff's pleas with the goal of annoying and harassing her.
Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant knew
that its conduct was inconvenient and harassing to Plaintiff.
b. Violations of the FDCPA §1692e
The FDCPA, pursuant to §1692e, prohibits a debt collector from using “any false, deceptive, or
misleading representation or means in connection with the collection of any debt.”
In addition, this section enumerates specific violations, such as:

“The use of any false representation or deceptive means to collect or attempt to collect

any debt or to obtain information concerning a consumer.” 15 U.S.C. §1692e(10).

4
28.

29,

30.

Case 4:20-cv-00979-P-BP Document 1 Filed 08/31/20 Page 6of26 PagelD 6

 

Defendant violated §1692e(10) when it used deceptive means to collect and/or attempt to collect
the subject debt. In spite of the fact the Plaintiff demanded that Defendant stop contacting her
during work hours, Defendant placed repeated calls to her cellular phone via automated calls and
using prerecorded messages. Instead of putting an end to this harassing behavior, Defendant
placed repeated calls to Plaintiff's cellular phone in a deceptive attempt to force her to answer its
calls and ultimately make a payment. Through its conduct, Defendant misleadingly represented to
Plaintiff that it had the legal ability to contact her via an automated system and using prerecorded
messages when it never had consent and when any such hypothetical consent has been explicitly
revoked by Plaintiff's demands.

c. Violations of the FDCPA §1692f

The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair or
unconscionable means to collect or attempt to collect any debt.”

Defendant violated §1692f when it unfairly and unconscionably attempted to collect a debt by
repeatedly calling Plaintiff after being notified to stop. Attempting to coerce Plaintiff into
payment by placing voluminous phone calls without after Plaintiff repeatedly asked that the
phone calls stop is unfair and unconscionable behavior. These means employed by Defendant

only served to worry or confuse Plaintiff.

WHEREFORE, Plaintiff, RHEONDA J. LEARY, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

a, Declaring that the practices complained of herein are unlawful and violate the
aforementioned bodies of law;

b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
§1692k(a)(2)(A);

c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided under

15 U.S.C. §1692k(a)(1)
Case 4:20-cv-00979-P-BP Document 1 Filed 08/31/20 Page 7of26 PagelD 7

 

31.

32,

33,

34.

35,

36.

 

d. Enjoining Defendant from further contacting Plaintiff; and

e. Awarding any other relief as this Honorable Court deems just and appropriate.

COUNT H

VIOLATIONS OF TELEPHONE CONSUMER PRACTICE ACT
Plaintiff repeats and re-alleges paragraphs | through 30 as though fully set forth herein.
The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their cellular
phone using an automatic telephone dialing system (“ATDS”), as well as using prerecorded
messages without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as
“equipment which has the capacity...to store or produce telephone numbers to be called, using a
random or sequential number generator; and to dial such numbers.”
Defendant used an ATDS in connection with its communications directed towards Plaintiff's
cellular phone. The noticeable pause lasting several seconds in length that Plaintiff experiences
during answered calls from Defendant is instructive that an ATDS is being utilized to generate
the phone calls. Additionally, the nature and frequency of Defendant’s contacts, included
repeated calls after being notified to stop, points to the involvement of an ATDS.
Defendant’s use of prerecorded messages further brings its phone calls within the ambit of the
TCPA.
Defendant violated the TCPA by placing at least 85 calls to Plaintiff's cellular phone using an
ATDS and using prerecorded messages without her consent. At no time has Plaintiff expressly
provided any entity with the authority or ability to contact her cellular phone using an ATDS or
using prerecorded messages in connection with any billing issues related to the purported subject
debts.
The calls placed by Defendant to Plaintiff were regarding business transactions and not for

emergency purposes as defined by the TCPA under 47 U.S.C. § 227(b)\(1)(A)G).
Case 4:20-cv-00979-P-BP Document 1 Filed 08/31/20 Page 8of26 PagelD 8

 

37. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff for at least

$500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA should

trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise entitled

to under 47 U.S.C. § 227(DIBV(C).

WHEREFORE, Plaintiff, RHEONDA J. LEARY, respectfully requests that this Honorable Court

enter judgment in her favor as follows:

a.

Declaring that the practices complained of herein are unlawful and violate the
aforementioned statutes and regulations;

Awarding Plaintiff damages of at feast $500.00 per call and treble damages pursuant to 47
ULS.C. § 227(b)(3)(By&(C);

Awarding Plaintiff costs;

Enjoming Defendant from further contacting Plaintiff; and

Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: August 25, 2020

Respectfully Submitted,

s/ Rheonda Leary

Rheonda Leary

6260 Skysail Road, Fort Worth, TX 76179
(225) 241-4300

Rheonda. leary@gmail.com
Case 4:20-cv-00979-P-BP Document 1 Filed 08/31/20 Page 9 of 26 PagelD 9 _

 

 

 

 

 

Homi UeleUereoscsla ical] eoem

 

"8SZP7 DIN

6df
Case 4:20-cv-00979-P-BP

Document 1 Filed 08/31/20 Page 10of 26 PagelD 10

 

 

e oo :
irate i —_ ~

mare ene
Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20

 

Page 11 0f 26 PagelD 11

 

B81 ee

 

Aa

amt Services

ie

   

 

 

©

 

Aceount Services 12%

   

 

®

 

cy
uy

Account! Services 123

Account Services co

S88
ee BR a
ee

 

 

 

EXHIBIT 2
Case 4:20-cv-00979-P-BP Document 1

 

Au

 

By Tew

 

Account Services

 

Atcounl Services F

Filed 08/31/20 Page 12o0f26 PagelD 12

 

 

 

EXHIBIT 2

 

 

 

 

 
Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page 13o0f26 PagelD 13

 

 

 

 

Bee EXHIBIT 2

ACGOUPL Sanvices 12) nome D
at a Boao are wo

at

 

 

yyy: ats

 

Account Seryates

 

Account

    

ce ae
Be:
& te

 

a
“ale

  
Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page14of26 PagelD 14

 

 

 

 

gg: EXHIBIT 2

 

  

 

Bees
Py deity

 

 

Boo

Be
SN 8d

 
 

KH

4

~
-

 

Account Services vote ct PDN

Me

 

   
 

8:32 a > [
Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page 15of26 PagelD 15

 

€ Recents

EXHIBIT 2

 

Account Services

+1 (614) 758-2308
New Albany, OH

      

message call EDD on! pay

August 19, 2020
8:19 AM Missed Call

Share Contact
Create New Contact
Add to Existing Contact

Add to Emergency Contacts

Share My Location

Block this Caller

 

    

Favorites Recents

 

Keypad Voicemail
8:32 wie
Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page 16of26 PagelD 16

 

 

€ Recents

EXHIBIT 2

 

Account Services

+1 (614) 758-2308
New Albany, OH

     

message calt opie alt pay

August 19, 2020
8:19 AM Missed Call

Share Contact
Create New Contact
Add to Existing Contact

Add to Emergency Contacts

Share My Location

Block this Caller

 

     

Favorites Recents Contacts Keypad Voicemail
—

         

   

aw eS
Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page 17of26 PagelD 17
€ Recents

 

 

Account Services
+1 (614) 758-2308

EXHIBIT 2
New Albany, OH

   

Message

call

 

August 19, 2020

pay
9:35 AM Missed Cail

Share Contact
Create New Contact
Add to Existing Contact

Add to Emergency Contacts
Share My Location

Block this Caller

 

    

Favorites

 

Recents

& oo
ooo

< @ oo

Contacts

 

Keypad

Voicemail
fot [EES

8:32 oe ? 3
Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page 18of26 PagelD 18

 

 

< Recents

EXHIBIT 2

 

Account Services

+1 (614) 758-2308
New Albany, OH

     

message cail eles os pay

August 19, 2020
10:42 AM Missed Call

Share Contact
Create New Contact
Add to Existing Contact

Add to Emergency Contacts
Share My Location

Biock this Caller

      

See
BEe |
Bee |

ae ee ata

Favorites Recenis Contacts Keypad Volcemail
 

 

 

8:32 a ee
Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page 19o0f26 PagelD 19
€ Recents
EXHIBIT 2

 

Account Services

+1 (614) 758-2308
New Albany, OH

 
 

message call

August 19, 2020
11:59 AM Missed Call

Share Contact

Create New Contact

Add to Existing Contact

Add to Emergency Contacts

 

Pay

 

Share My Location
Block this Caller
fo ' eee
¥ 338

  

Favorites Recents Contacts Keypad

Voicemail

 
8:33 nS ec)
Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page 200f 26 PagelD 20

  

Sheet

 

€ Recents

 

EXHIBIT 2

Account Services
+1 {614) 758-2308
New Albany, OH

     

message call elon pal pay

August 19, 2020
1:45 PM Missed Call

Share Contact
Create New Contact

Add to Existing Contact

Add to Emergency Contacts

Share My Location

Block this Caller

  

 

& ot
ee

@oe =, geal
BOS € )4
Bas cits

Favorites Recents Contacts Keypad Voicemail

  
8:33 ae eS
Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page 21o0f 26 PagelD 21

 

 

€ Recents

EXHIBIT 2

 

Account Services
+1 (614) 758-2308
New Albany, OH

     

message call pte ae pay

August 19, 2020
4:50PM Missed Call

Share Contact
Create New Contact
Add to Existing Contact

Add to Emergency Contacts

Share My Location

Block this Caller

 

oes
eae
@O ©

Favorites Recents Contacts Keypad Voicemall

     
  

 

 

8:33 oh
Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page 22 of 26 PagelID 22
€ Recents
EXHIBIT 2
Account Services

 

message

+7 (614) 758-2308
New Albany, OH

  

call

August 19, 2020
6:10 PM Missed Call

Share Contact

Create New Contact

Add to Existing Contact

Add to Emergency Contacts

Share My Location

Block this Caller

 

Favorites

 

Og
ooo

Recents Contacts Keypad

eo

 

pay

Voicemail

 
8/23/20, 10 PM

Gmail - Important Account Information for Addressee Only

Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page 23 0f 26 PagelD 23

   

 

Important Account Information for Addressee Only

 

Discover Card <discover@service.discover.com> Thu, Aug 20, 2020 at 9:03 PM
Reply-To: dontrply@service.discovercard.com

    

EXHIBIT 3

Access My Account

Account number ending in 8380

 

Dear Rheonda J Leary,

Your Discover® Card Account is considerably past due. We will soon report your account as Charged-Off to the credit
reporting agencies, unless you take action right away.

- You can make a payment of just $93.00 to stop the charge-off action for now. If you mail this payment with
the attached coupon, keep in mind we must receive it by September 14, 2020.

- You can also pay by phone or pay online. Or call or chat with us to discuss your options. We're happy to
work together toe bring your account up-to-date with payments that work for you.

Reach us at 1-800-973-5095 MONDAY-FRIDAY 8:00AM TO 10:00PM, SATURDAY 8:00AM TO 12:00PM ET. Or visit
Discover.com. We'd like to find a way to avoid reporting your account as charged-off.

Sincerely,
Cardmember Assistance, Discover Card

This is an attempt to coliect a debt and any information obtained may be used for that purpose.

 

https://maill.google.com/mail/u/O?ik=4f 5890/3 46aview=pt&search=a...read-f%3A1675598659744777461&simpl=amsg-f%3A16755986597447 77461 Page 1 of 2
Gmail ~- important Account Information for Addressee Only 8/23/20, 810 PM

Case 4:20-cv-00979-P-BP Document1 Filed 08/31/20 Page 24o0f26 PagelD 24

 

   

ta Lis on Facebook

 

Dis gover Mobile

Add discover@service.discover.com to your address book to ensure delivery of these e-mails. See ways fo help
identify Discover e-mails by visiting our email security page.

IMPORTANT INFORMATION EXHIBIT 3

 

This e-mail was sent to: je aee) fOr account number ending with 8380.

You are receiving this e- -mail because you are a Discover Cardmember.

Please do not reply to this email as we are not able to respond to messages sent to this address.

DISCOVER and other trademarks, logos and service marks used in this e-mail are the trademarks of Discover
Financial Services or their respective third-partv owners.

nttps://mail.google.com/maii/u/O7ik=4f5890f3 46 aview=pt&search=...read-f%3A1675598659744777461&simpi=msg-f%43A1675598659744777461 Page 2 of 2
A Te 36 ty-00979-P-BP Gate OVERSEE bo page 25 of 26 PagelD 25

The 8.44 civil cover sheet and the information contained herein neither re lace nor Supplement the filing and service of pleadings or other papers as required by law, except as
provided by iccal rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

lL. (a) PLAINTIFFS DEFENDANTS
RHEONDA J LEARY DISCOVER FINANCIAL SERVICES
{b) County of Residence of First Listed Plaintife Tarrant County of Residence of First Listed Defendant ee
(EXCEPT IN U.S. PLAINTIFF CASES) (iN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, US# THE LOCATION OF
THE TRACT GF LAND INVOLVED.

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

 

 

 

fe) Attomeys (Firm Name, Address, and Telephone Number) Attormeys (if Known)
IL BASIS OF JURISDICTION (Place an “X” in One Box Only) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X" in One Box for Plaintiff
(Por Diversity Cases Only) and One Box for Defendant)
(1 i U.S. Government M3 Federal Question PIF DEF PTF DEF
Plaintiff {US. Government Not a Party} Citizen of This State qi | meorporated or Principal Place qgq4 04
of Business In This State
O 2 US. Government 14 Diversity Citizen of Another State O 2 © 2 incorporated and Principal Place a5 a5
Defendant (indicate Citizenship of Parties in Item IID of Business In Another State
Citizen or Subject of a O 3 © 3. Foreign Nation ao6 46
Foreign Country
IV. NATURE OF SUIT (eiace an "x" in One Box Only) Click here for: Nature of Suit Code Descriptions.
® £50 Insurance PERSONAL INJURY PERSONAL PNJURY = [CF 625 Drug Related Seizure C] 422 Appeal 28 USC 158 © 375 False Claims Act
120 Marine & 310 Airplane &) 365 Personal Injury - of Property 21 USC 881 107 423 Withdrawal 0 376 Qui Tam (1 USC
OJ 130 Miller Act €) 315 Airplane Product Product Liability @ 690 Other 28 USC [37 3729(a))
S 240 Negotiable Instrument Liability €) 367 Health Caref 0 400 State Reapportionment
€) 150 Recovery of Overpayment |) 320 Assault, Libel & Pharmaceutical 2 PROPERTY: RIGHTS <2) 0 410 Antitrast
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 0 430 Banks and Banking
O) i51 Medicare Act CJ 330 Federal Employers’ Product Liability O] 830 Patent G 450 Commerce
CI 152 Recovery of Defaulted Liability {3 368 Asbestos Personal CJ 835 Patent - Abbreviated O) 460 Deportation
Student Loans J 340 Marine Injury Product New Drug Application [0 470 Racketeer influenced and
(Excludes Veterans} 0) 345 Marine Product Liability 0) 840 Trademark . Corrupt Organizations
O) 153 Recovery of Overpayment Liability PERSONAL PROPERTY [20 LABOR “ [SOCIAL SECURITY| 0% 480 Consumer Credit
of Veteran’s Bencfits 0 350 Motor Vehicle 0) 370 Other Fraud 0} 710 Fair Labor Standards CF 861 HIA (1395 ff} Q 490 Cable/Sat TY
0 160 Stockholders’ Suits (J 355 Motor Vehicle (7 37% Trath in Lending Act CF 862 Black Lung (923) (3 850 Securities‘Commodities/
C1] 190 Other Contract Product Liability © 380 Other Personai O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
T] £95 Contract Product Liability [CJ] 360 Other Personal Property Damage Relations CF 864 SSID Tithe XVE C3 890 Other Statutory Actions
£96 Franchise Injury 1 385 Property Damage F 740 Railway Labor Act © 865 RSI (405(g)) G 891 Agricultural Acts
0) 362 Personal Injury - Product Liability OF 751 Farnily and Medical 893 Environmental Matters
Medical Malpractice Leave Act €3 895 Freedom of Information
[SE REAL PROPERTY Pe CIVIL RIGHTS (PRISONER PETITIONS |: 790 Other Labor Litigation LS FEDERAL ‘TAX SUITS 225 Act
C1 210 Land Condemnation 1 440 Other Civil Rights Habeas Corpus: 791 Employee Retirement CF 870 Taxes (US. Plaintiff CF 896 Arbitration
{7 220 Foreclosure 0 441 Voting 463 Alien Detainee Income Security Act or Defendant) 3 899 Administrative Procedure
TJ 230 Rent Lease & Ejectinent 442 Employment CF 510 Motions to Vacate G 871 IRS—-Thied Party Act/Review or Appeal of
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 Agency Decision
J 245 Tort Product Liability Accommodations (F 530 Generai __ {F 950 Constitutionality of
OC) 290 All Other Real Property 0 445 Amer. w/Disabilities - {0 535 Death Penalty we SEMMIGRA TION 3 oroo State Statutes
Employment Other: {J 462 Naturalization Application
0 446 Amer. w/Disabilities -|O 540 Mandamus & Other 07 465 Other Immigration
Other C} 550 Civil Rights Actions
© 448 Education O 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN {Place an “X" in One Box Onby

Bl Original 2 Removed from OM 3 Remanded from (34 Reinstatedor © 5 Transferred fom © 6 Multidistrict O18 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes untess diversity}:
Fair Credit Reporting Act (CECRA" parsuantts 15 U.S.C. $1692 et seq. tntess diversity)

Brief description of cause:, .
Unlawful Debt Collection Practices

 

VI. CAUSE OF ACTION

 

 

 

 

 

 

VIL REQUESTED IN [> CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in comptaint:
COMPLAINT: ONDER RULE 23, F.R.Cv.P. JURY DEMAND: WYes No
VHIL RELATED CASE(S)
IF ANY (See instructions): JUDGE DOCKETNUMBER sss
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IEP FUDGE MAG, FUDGE

    
  

 

gelD 26

PRESS FIRMLY TO SEAL

 

Page 26 of 2

  

UNITED STATES

2

 

 

 

B ow e PRIORITY MAH
va? Se FLAT RATE ENVELOPE
we homes i POSTAGE REQUIRED

US POSTAGE AND FEES Pain

PRIGRITY MAIL

Aug 20 2028

Malled fron: Zi 78179

PM Flet fats Eny

TR565467

 

Commercial Piua Pricing

 

 

POSTAL SERVICE

 

[31420

 

co.

3 Expected delivery date specified for demestic 1
@ Most domestic shipments include up to $50 of
Uy USPS Tracking® included for domestic and ma:
‘a Limited international iInsurance.**

8 When used internationally, a customs declarati

stirance does not cover certain items, For details regardir
mestic Mall Manual at hitp://pe.usps.com.

© See Intemational Mail Manual at Attp://pe.usps.com for av:

D

 

BP

FLAT RATE ENVELOPE

ONE RATE # ANY WEIGHT

009

Case 7-2 Gn

RACKED a INSURED

ML

PS00001000014

 

 

 

EP14F May 2020
OD: 12 1/2 x 94/2

 

 

 

 

 

        

oe2suot1882378
PRIORITY MAIL 1~DAY
Rieonda Leary
ee eee ons
phen
p2SES57

SHIP Ta:

Fort Worth US District Court
601 W 49TH ST STE 30 :
FORT WORTH TX veto? —

|

TO:
USPS TRACKING #

 
 

9405 5111 0827 4822 6365 94

sop

 

 

s the property of the U.S, Postal Service® and is provided solaly for use in sending Priority Mall? and Priority Mail international® shipments.

Misuses may de a violalion of federal iaw. This package is not for resale. EP1dF @ U.S, Postal Service; May 2020; Ail rights reserved.

This packaging

    

sarah
